       Case 2:20-cv-02304-DDC-JPO Document 34 Filed 08/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

GORDAN GROHMANN, JR.,

               Plaintiff,

      v.                                                Case No. 2:20-cv-2304-DDC

HCP PRAIRIE VILLAGE KS OPCO LLC., et al.,

               Defendants.

                                 ORDER TO SHOW CAUSE

       Typically after all defendants have been served and have filed an answer or

responsive pleading, the undersigned U.S. Magistrate Judge, James P. O’Hara, issues a

preliminary case-management order and sets the case for a scheduling conference pursuant

to Fed. R. Civ. P. 16(b). In this case, however, defendants have filed a motion to dismiss

(ECF No. 8) and plaintiff has filed a motion to remand to state court (ECF No. 15). Thus,

in consideration of the dictates of Fed. R. Civ. P. 1, the court orders the parties to show

cause why discovery and related pretrial proceedings (including the scheduling conference)

should not be stayed until after the presiding U.S. District Judge, Daniel D. Crabtree, enters

rulings on these two motions.

       IT IS THEREFORE ORDERED that the parties shall respond to this order by

August 11, 2020.

       Dated August 4, 2020, at Kansas City, Kansas.

                                            s/ James P. O’Hara
                                            James P. O’Hara
                                            U.S. Magistrate Judge
O:\SHOW CAUSE ORDERS\20-2304-DDC-SCO.DOCX
